In a proceeding for leave to serve a late notice of claim, the County of Nassau appeals from an order of the Supreme Court, Nassau County (Lally, J.), entered January 8, 2003, as amended by order entered August 12, 2003, which granted the application.
Ordered that the order, as amended, is affirmed, with costs.
The granting of the petitioner’s application for leave to serve a late notice of claim was a provident exercise of discretion (see Rosas v 397 Broadway Corp., 309 AD2d 913 [2003]; Medley v Cichon, 305 AD2d 643 [2003]). Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.